LOURIE, Circuit Judge,
dissenting.
I respectfully dissent from the majority’s decision to affirm the denial of summary judgment of invalidity and remand for further proceedings. The patent is plainly invalid and remanding for a new trial on infringement is unnecessary.
BluBlocker moved for summary judgment on the ground that the patent was invalid under the on-sale bar of 35 U.S.C. § 102. It claimed that, unless the SunTiger patent is entitled to the benefit of its parent’s filing date, the patent is invalid. SunTiger concedes that it needs entitlement to that filing date. That entitlement, in turn, depends on whether Figure 5 of the parent application constitutes a written description of the invention of the claims at issue. Key to those claims are the limitations that the lens transmit “at least 90% of the visible sunlight with wavelengths longer than 686 nm and block more than 99% of all sunlight with wavelengths shorter than 515 nm.”
The trial court granted BluBlocker’s motion for summary judgment of noninfringement, but denied its motion for summary judgment of invalidity on the ground that there was “an old-fashioned factual dispute.” The majority vacates the non-infringement finding and rests its affirmance of the summary judgment denial on the highly deferential standard of review accorded to denials of motions for summary judgment. It remands for a trial on both issues.
I appreciate the force of the majority’s adherence to customary procedure in affirming the denial of summary judgment. The rule of deference is a good one, soundly based. However, the rule is not absolute.
There is no genuine issue of material fact relating to the lack of disclosure of the key claim limitations in Figure 5. The majority states that “to disturb this decision by the trial court, we would have to find that the facts were so clear that the denial of summary judgment was an unquestioned abuse of discretion.” The facts are so clear. An abuse of discretion includes a decision that is clearly unreasonable, arbitrary, or fanciful; an error of law; or one based on clearly erroneous fact-finding or a lack of evidence on which a court rationally could have based its decision. See Vaupel Textilmaschinen KG v. Meccanica Euro Italia S.P.A., 944 F.2d 870, 876, 20 USPQ2d 1045, 1050 (Fed.Cir.1991). Validity is a question of law, based on facts, among which are, in this case, what the parent patent discloses. Inspection of the Figure 5 graph makes clear beyond any doubt that the 90%-636 nm and 99%-515 nm limitations are simply not there. The case law makes clear that disclosure of a generic expression encompassing a large *1338number of possible variants is not a description of all of them. See In re Ruschig, 379 F.2d 990, 154 USPQ 122 (CCPA 1967); Fujikawa v. Wattanasin, 93 F.3d 1559, 39 USPQ2d 1895 (Fed.Cir.1996). While it is regrettable that the district court was not able to see through the “experts” asserting that these limitations were described in the figure, we should not perpetuate the fiction that there is a genuine dispute when we can see that the figure does not disclose the key limitations. This is not an issue concerning which testimony is necessary to explain complex language, or one where the demeanor of witnesses might matter. We can read the patent.
We should vacate the denial of summary judgment and remand to the district court with instructions to enter summary judgment of invalidity in favor of BluBlocker. We should do this on the ground of clearly erroneous fact-finding, i.e., because we have a firm conviction that error was made on a controlling fact leading to an inevitable conclusion on a question of law. The key facts are clear and the patent should have been held invalid rather than sending the case back for trial on infringement and invalidity.